DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on September 13, 2021 has been entered.
Status of the Claims1
Claims 1–4, 6–15, and 17–21 are pending. Claims 12–15 and 17–20 stand withdrawn. In total, claims 1–4, 6–11, and 21 are the subject of this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was 
Claims 1–4, 6–11, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hara.2
With respect to claim 1, the following analysis applies.
Overview of Welzel
Hara discloses a “porous polyamide hollow fiber membrane having very small pore diameter”. (Hara, Title.) Hara’s membrane can have a water permeability within the range of “not less than 50 L/(m2∙atm∙h) and not more than 2500 L/(m2∙atm∙h).” (Id. ¶ 57.) Converting atm to bar,3 this range (i.e., 50–2,500 L/(m2∙atm∙h)) translates to about 49 L/(m2∙bar∙h) to about 2467 L/(m2∙bar∙h). Hara also suggests that the water permeability of its membrane affects the blocking rate of particles of various sizes. (Id.) For instance, Hara suggests: (A) that in order to block 90% or more of 5 nm particles, the water permeability should be not less than 50 L/(m2∙atm∙h); (B) in order to block 90% or more 10 nm particles, the water permeability should be not less than 150 L/(m2∙atm∙h); and (C) in order to block 90%A or more of 20 nm particles, the water permeability should be not less than 250 L/(m2∙atm∙h). (Id.) It should be noted that in view of these blocking rates of 90% or more (id.), particle rejection percentages of about 100% for each of Hara’s 5 nm, 10 nm, and 20 nm particles are considered to be within the teaching of Hara.
Looking at Hara’s particle rejection percentages, as conveyed above, Hara suggests that 90% or more of 5 nm particles can be rejected by using a water permeability not less than 50 L/(m2∙atm∙h). Similarly, for 10 nm and 20 nm particles respectively, the suggested water permeabilities are disclosed by Hara as being not less than 150 L/(m2∙atm∙h) and not less than 250 L/(m2∙atm∙h). (Id.) Each of these particles sizes (5 nm, 10 nm, and 20 nm) fall within Applicant’s claimed range of particles viz., “about 1 nm to about 25 nm”). And each of the particle rejection rates can include particle rejection percentages of about 100%.
Claim elements not expressly taught or suggested by Hara
Hara does not appear to specify: (1) the claimed isopropanol permeability; (2) the claimed mean bubble point; and (3) the compressible frame.
Permeability
Hara does not appear to expressly specify its permeability in terms of isopropanol. Rather, Hara only appears to report water permeabilities of the same order of magnitude as the claimed isopropanol permeability, viz., while referencing particle rejection percentages (i.e., blocking rates). (Hara ¶ 57.) 
However, at the time Applicant’s invention was effectively filed, at least ¶ 57 of Hara would have reasonably suggested to a person having ordinary skill in the art that water permeability affects the blocking rate of these particles. Furthermore, previously it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It has also been held that “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003). Thus, in view of the above findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the permeability of Hara’s membrane: in order to enhance the blocking rate of one or more of Hara’s 5 nm, 10 nm, and 20 nm particles. Aller supra; Petersen supra.
Mean bubble point
Regarding the claimed mean bubble point, it is well-known to those skilled in the art that bubble point is a function of pore size.4 With this in mind, Hara suggests that the water permeability under external pressure varies depending on pore size. (Hara ¶ 57.) In view of this finding, it is respectfully submitted that, at the time i.e., bubble point) of Hara’s membrane: in order to enhance permeability. Aller supra; Petersen supra.
Compressible frame
Regarding the claim limitation “after being wound onto and dried on a compressible frame”, previously it has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698 (Fed. Cir. 1985) (citations omitted); see also MPEP § 2113. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant limitation cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
With respect to claims 2 and 3, for at least the same reasons provided in the rejection of claim 1 supra, the permeabilities described in claims 2 and 3 are found obvious. That is, in view of the findings presented in § 5.4.1 supra, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to optimize, via routine experimentation, the permeability of Hara’s membrane: in order to enhance the blocking rate of one or more of Hara’s 5 nm, 10 nm, and 20 nm particles. Aller supra; Petersen supra.
With respect to claim 4, as conveyed in the rejection of claim 1 supra, particle rejection percentages of about 100% for each of Hara’s 5 nm, 10 nm, and 20 nm particles are considered to be within the teaching of Hara. (Hara ¶ 57.)
With respect to claim 6–7, Hara does not appear to specify the mean bubble point of its membrane. However, Hara teaches that the water permeability under external pressure depends on pore size. (Hara ¶ 57.) In addition, it was well-known that bubble point is a measure of pore size.5 As such, it is respectfully submitted Aller supra; Petersen supra.
With respect to claim 8, Hara teaches that the polyamide can be, inter alia: polyamide 6; polyamide 6,10; or polyamide 12 (Hara ¶ 53; Tbl. 1 (reciting “PA6”, “PA610”, and “PA12”).)
With respect to claim 9, Hara teaches that the polyamide can be polyamide 6. (Hara ¶ 53; Tbl. 1.)
With respect to claim 10, Hara teaches that its membrane can have an outer diameter of 400–1,000 µm. This range is the same range for outer diameter of the instant claim. 
As it applies to the claimed inner diameter, Hara teaches that its membrane can have an inner diameter of 100–800 µm. (Hara ¶ 63.) This range overlaps with the claimed range of inner diameter (“about 200 microns to about 800 microns”): via an overlapping range of 200–800 µm. Previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). In view of the foregoing, the range of the instant claim overlaps with Hara’s range: via the above overlapping range. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to one skilled to select values of inner diameter within the overlapping range: since Hara suggests that such values were suitable for its invention.
With respect to claim 11, Hara does not appear to specify that its membrane has a thickness of from about 100 µm to about 250 µm. However, as discussed in the rejection of claim 10 supra, the membrane can have an inner diameter 200–800 µm and an outer diameter of 400–1,000 µm. Given that the thickness is dictated by the e.g., when the inner diameter is 300 µm and the outer diameter is 550 µm). In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was effectively filed, it would have been prima facie obvious to select thicknesses within the range of the instant claim: since Hara suggests that such thicknesses were suitable for its invention. See MPEP § 2144.05(I).
With respect to claim 21, regarding the compressible frame of the instant claim, as conveyed in the rejection of claim 1, the use of the compressible frame appears to be product-by-process language. Thus, in accordance with Thorpe and MPEP § 2113, it is respectfully submitted that the instant claim cannot be given patentable weight: since determination of patentability is based on the product itself—as opposed to its method of production.
Response to Remarks6
Based on Applicant’s explanations, the rejections under 35 U.S.C. § 112 have been withdrawn. Applicant’s remarks directed to isopropanol permeability (Remarks 8–9) are unpersuasive. Here Applicant presumes that isopropanol permeability would be different than water permeability. Such remarks are well-taken. However, here factual evidence is needed in order to accept the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims filed March 10, 2021.
        2 US 2015/0209735 A1, published July 30, 2015 (“Hara”).
        3 1 atm = approximately 1.01325 bar. See, e.g., Atm to Bar Conversion, AskNumbers.com, https://www.asknumbers.com/atm-to-bars.aspx (last visited December 5, 2020).
        4 See, e.g., Bubble point, Lenntech.com, https://www.lenntech.com/library/fine/bubble/bubble-point.htm (last visited January 1, 2022).
        5 See, e.g., Bubble point, Lenntech.com, https://www.lenntech.com/library/‌fine/‌bubble/bubble-point.htm (last visited December 5, 2020) (“The bubble point method is the most widely used for pore size determination. It is based on the fact that, for a given fluid and pore size with a constant wetting, the pressure required to force an air bubble through the pore is inverse proportion to the size of the hole.).
        6 Remarks filed September 13, 2021.